ORDER

PER CURIAM.
Appellant, Tony Owens, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of attempted first degree robbery, RSMo §§ 564.011 and 569.020,1 one count of armed criminal action, RSMo § 571.015, and one count of first degree assault, RSMo § 565.050. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994 unless otherwise noted.